Title: Thomas Jefferson: Resolution on primary schools, ca. 3 Feb. 1825, 3 February 1825
From: Jefferson, Thomas
To: 

Resolved that the Governor be requested to have prepared and laid before the legislature at  their next meeting a statement in detail of the sum of education which, under the law establishing primary schools, has been rendered in the schools of each county respectively and for every year from the passage of the law to the present one inclusive: that it be stated in a Tabular form, in the first column of which shall be the names of the counties alphabetically arranged, and then, for every year, two other columns, in the 1st of which shall be entered, opposite to the name of each county, the sum of money furnished it, in that year, and in the 2d shall be stated the sum of education rendered in the same county the same year; which sum is to be estimated by adding together the number of months of schooling which the several individuals attending recieved; and stating the sum total of the months schooling so rendered in that year in the 2d of the sd 2. columns. and that henceforward a similar statement be prepared and laid before the legislature every year, for that year.